 FORD BROS.211Ford Brothers, Inc. and Teamsters Local Union No.159, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America. Case 9-CA-1584812 June 1987SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSŠOn 2 October 1986 Administrative Law JudgeNorman Zankel issued the attached supplementaldecision. The General Counsel and the Respondentfiled exceptions and supporting briefs. The Re-spondent also filed a brief in opposition to the Gen-eral Counsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbriefs and, to the extent consistent herewith, hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderas modified.We agree with the judge that the backpay owedto certain discriminatees in this case should becomputed in accordance with the Board's formulain Ogle Protection Service, 183 NLRB 682 (1970),rather than under the formula stated in F. W. Wool-worth Co., 90 NLRB 289 (1950), and that theamount of backpay to which they would be enti-tled should be determined by deducting the discri-minatee's interim earnings during the backpayperiod from their actual gross earnings during arepresentative period, extrapolated to the backpayperiod, with an adjustment to account for requiredcontractual compensation increases.1 During thebackpay hearing and in its brief to the judge, theRespondent asserted that the calendar quarter im-mediately preceding the unfair labor practices, i.e.,the third quarter of 1980, should serve as the baserepresentative period for the purpose of making thebackpay computations. The judge disagreed, notingthat the Respondent's business was seasonal, thatthe third calendar quarter was traditionally the Re-spondent's slowest period, and that the use of thelesser earnings obtained during that quarter shouldnot be reflective of true earnings and would resultin an incomplete remedy for some discrirninatees.The judge, instead, found that the discriminatees'We also agree with the judge that employee Mann is not entitled toreceive backpay and that employees Davis, Devore, Hopper, Rambo, andWheeler are entitled to backpay only for losses mcurred while employedat the Respondent's Kenova, West Virginia facilitysecond quarter 1980 earnings would more accurate-ly represent their actual earnings and, accordingly,used the second quarter 1980 earnings to computethe backpay for certain discriminatees. However,some discriminatees earned more during the thirdquarter 1980 than in the second quarter 1980. Forthese discriminatees, the judge used their thirdquarter 1980 earnings to compute their backpay,reasoning that the Respondent's use of these in-creased sums in its proposed formula was tanta-mount to an admission that these higher earningswere actually representative of the earnings of thediscriminatees in question.In its exceptions, the Respondent argues that thejudge erred in finding that its operation was sea-sonal, that the third calendar quarter was tradition-ally slow, and that the discriminatees' second quar-ter 1980 earnings were more representative thantheir third quarter 1980 earnings. The Respondentfurther argues that it is illogical to use differentbase periods with respect to indistinguishable dis-criminatees. We agree with the Respondent.In finding that the Respondent's operation wasseasonal and that its third business quarter was tra-ditionally the slowest, the judge relied primarily onthe testimony of employee Ivan Smith, who thejudge found credibly testified that "work sloweddown during the summer of 1980." However, thejudge's finding in this regard is based only on apartial reading of Smith's testimony. When consid-ered in its entirety, Smith's testimony is, in ourview, not supportive of the judge's fmding.Smith, for example, did not testify that the thirdcalendar quarter was traditionally a slow period forthe Respondent. Rather, Smith testified that thethird calendar quarter was not necessarily slow,and further stated that the slow periods, if any, oc-curred during the spring and fail seasons, i.e., thesecond and fourth quarters. As pointed otit by thejudge, Smith did testify that work was slow duringthe summer of 1980. However, he further testifiedon cross-examination that work was slow during allof 1980, not just the summer months. Further, intestifying that work was slow during the summerof 1980, Smith appeared to be referring to theamount of work that was available to him duringthat period. Thus, when asked about his level ofwork before he was transferred to Kenova, Smithstated that the "Third quarter of 1980 was veryslow for me." As to the amount of work that wasavailable to other employees during the sameperiod, Smith could only speculate that work wasslow for employees at a "certain level on the (se-niority) board." Finally, Smith's brief reference tothe alleged seasonal nature of the Respondent's op-eration was, as, indeed, the judge acknowledged284 NLRB No. 25 212DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDduring the hearing, speculative and not supportedby any documentary evidence. Under these cir-cumstances, we find nothing in Smith's testimonyto support the judge's finding that the Respond-ent's operation was seasonal and that its third busi-ness quarter was a traditionally slow period.2 Inthe absence of such evidence we find, in agreementwith the Respondent, that use of the third calendarquarter of 1980 as the base representative period isappropriate. Thus, the Respondent contends, andwe agree, that in the absence of evidence showinga significant difference between quarters, it is moreappropriate to choose the quarter closest in time tothe unfair labor practices as the most representa-tive. We shall, accordingly, determine the amountof backpay owed to the discriminatees on the basisof their third quarter, rather than second quarter,1980 gross earnings in the manner described by thejudge in his supplemental decision.3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Ford Brothers, Inc., Coal Grove, Ohio,and Kenova, West Virginia, its officers, agents,successors, and assigns, shall make whole the indi-viduals listed below by paying to them the sums setforth opposite their names, with interest, in themanner prescribed in Florida Steel Corp., 231NLRB 651 (1977):Burd, Leslie$ 8,654.41Carr, Glenn2,140.20Devore, Tex34.50Dickerson, Homer2,596.51Dotson, Boyce108.52Holbrook, Donald61.50Howard, Donald230.77Menshouse, George970.88Montavon, Harold63.96Indeed, the judge's use of the third quarter for certain chscrumnateesbecause their earnings were higher in that quarter belies the characteriza-tion of the quarter as "slow"3 The third quarter 1980 earnings for all discriminatees are set forth inthe R. Exit 2, which the Judge apparently used to compute the backpayfor certain of the discrimmatees referred to above (see also fn 2, supra).Utilizing the formula adopted by the judge (see the appendix attached tohis supplemental decision), the chscnmmatees' third quarter 1980 earningswere extrapolated to the backpay period. The extrapolated amount, asagreed to by all parties, was factored at 1 077 to arrive at the gross back-pay figure. The difference between the discriminatees' Interim earningsduring the backpay period and the gross backpay figure represents thenet backpay to which they would be entitled Utilizing the above formu-la, we find that the interim earnings of discriminatees Carr, Dotson,Napier, L. Rife, Ross, Skeens, Sparks, Stover, and Truesdell (in additionto those referred to in the appendix portion of the judge's decision) ex-ceeded their gross backpay and, except for the interim expenses listednext to their names in the appendix to the decision, they are not entitledto any monetary recovery The judge's supplemental Order shall bemodified to reflect our finding here.Napier, Elmer6,906.63Rambo, Donald117.36Ross, Robert570.72Skeens, Kenneth R.428.04Sparks, Harry700.28Stover, William642.06Truesdell, Hancel1,605.15Ward, Thomas7,724.77$33,556.26Andrew L. Lang, Esq., for the General Counsel.William C. Maul, Esq. (Thompson, Hine & Flory), of Co-lumbus, Ohio, for the Employer.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASENORMAN ZANKEL, Administrative Law Judge. Thisbackpay case was tried before me at Catlettsburg, Ken-tucky, on 6-9 January 1986 on an original backpay speci-fication that issued on 2 April 1985. An amended back-pay specification issued on 1 July 1985.A second amended backpay specification, dated 12February 1986 (G.C. Exh 8) issued after the instanthearing adjourned on completion of the parties' presenta-tion of evidence. The Employer filed an answer to thesecond amended backpay specification. That answer (R.Exh. 6) is dated 11 March 1986.I issued a written order on 31 March 1986 (G.C. Exh.10), by which I received the specification and the Em-ployer's answer to it in evidence.'I. BACKGROUNDThe instant proceeding arises from a dispute over thescope of, and formula to be applied to, the make-wholeremedy contained in an underlying unfair labor practicecase. The Board, in Ford Bros., 263 NLRB 92 (1982),adopted Administrative Law Judge Jerry B. Stone's rec-ommendation that 34 named employees2 be made wholefor losses incurred from the Employer's repudiation of itscollective-bargaining obligations to the Union.In relevant part, Judge Stone concluded the Employerrefused to bargain in violation of Section 8(a)(5) of theNational Labor Relations Act, when it unilaterally relo-cated part of the bargaining unit work and employeesfrom Coal Grove, Ohio, to Kenova, West Virginia, andrefused to apply the contractual wage rates and otherterms and conditions of employment to the bargainingunit employees who had been transferred (Conclusion ofLaw 7, 263 NLRB at 92, 103).Judge Stone recommended the Employer undertake avariety of remedial activity. One recommendation is par-ticularly germane; that the Employer apply the contrac-tual wage rates and other terms and conditions of em-My 31 March Order also constitutes formal closure of the hearing.Presently, backpay is claimed for 33 individuals. The name of MerrillWells no longer appears in the specification Wells resigned his employ-ment on 30 December 1980 I granted the General Counsel's motion,made at the 9 January 1986 session of the instant proceeding, to deletepar. 1(xx) pertaining to Wells from the specification. FORD BROS.213ployment to the unit employees who had been trans-ferred to Kenova. Judge Stone did not explicitly recom-mend the transferred employees be made whole for mon-etary losses that may have resulted from the unlawful re-fusal-to-bargain (8(a)(5)) violations. Thus, his decisioncontains no reference to Ogle Protection Service, 183NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971).Judge Stone also concluded the Employer discriminat-ed against employees in violation of Section 8(a)(3) ofthe Act by transferring the 34 bargaining unit employees,whom he named, to Kenova (Conclusion of Law 4, andtext accompanying fn. 21, 263 NLRB at 103).Stone recommended the transferred unit employees bemade whole for losses resulting from that "discrimina-tion" until the Employer once again complied with itscontractual commitments. Judge Stone's decision doesnot reflect severance of any bargaining unit employee(by termination, layoff, suspension, or any other method)from his employment with the instant Employer. Never-theless, Judge Stone recommended that backpay and in-terest should be computed according to the formula es-tablished in F. W. Woolworth Co., 90 NLRB 289 (1950),Isis Plumbing Co., 138 NLRB 716 (1962), and FloridaSteel Corp., 231 NLRB 651 (1977).The Board's General Counsel and the Employer filedexceptions to Judge Stone's decision. The Board, in 263NLRB 92, supra, affirmed Judge Stone's rulings, find-ings, and conclusions pro forma. Also, the Board adopt-ed Judge Stone's recommended Order after modifying itin a respect not relevant to the instant proceeding.The Board's Order was enforced by a judgment orderof the U.S. Court of Appeals for the Third Circuit on 28April 1983 (Docket No. 82-3417).3The specification asserts the Employer has complied"with certain provisions of the Board's Order as en-forced." However, I am called on to determine the ap-propriate formula and amounts of sums due, togetherwith the identity of beneficiaries of the Board's Order.IL THE ISSUES(1) Is backpay to be computed pursuant to the F. W.Woolworth, supra, formula or the formula established inOgle Protection Service, supra? (2) Are E. Davis, T.Devore, G. Hopper, F. Mann, D. Rambo, and C. Wheel-er properly included as backpay recipients? (3) What arethe sums due to those who are entitled to the benefits ofthe Board's Order?III. DISCUSSION, ANALYSIS, AND CONCLUSIONSA. The Applicable Backpay FormulaThe parties' arguments put in issue whether I am atliberty to consider and find that any other than the Wool-worth formula may be applied to calculate the amount ofbackpay in the instant case.The General Counsel's backpay computations arebased on application of the Woolworth formula. The Gen-eral Counsel asserts this formula is appropriate because,in the General Counsel's words, "the Board and Court of8 G C. Exh. 1(b).Appeals have both ordered" that the make-wholeremedy herein be calculated as prescribed in Woolworth(G.C. Br. at 12). I find the General Counsel's assertionliterally true. The Board's pro forma adoption of JudgeStone's make-whole recommendation contains no repudi-ation of his reference to Woolworth. The circuit courtsummarily enforced the Board's Order. Neither theBoard nor the court explicitly even mentioned Wool-worth.The Employer claims it is improper to compute back-pay by the Woolworth formula. Instead, the Employercontends the Board designed the Ogle formula expresslyto fit the present factual circumstances. Further, the Em-ployer asserts neither the Board's Decision and Ordernor the Third Circuit's enforcement order comprises ir-revocable precedent with respect to the appropriate for-mula for backpay computation.I agree with the Employer's position. I conclude I amnot foreclosed from consideration of a backpay formulaother than Woolworth. This is so notwithstanding theBoard's affirmance of Judge Stone's conclusions and rec-ommendations, and the court's enforcement of theBoard.Initially, I hasten to recognize that it is my duty tofollow Board precedent. Waco, Inc., 273 NLRB 746 fn.14 (1984), citing Iowa Beef Packers, 144 NLRB 615, 616(1963). Next, I am persuaded that use of the Woolworthformula is contrary to the overwhelming Board prece-dent relevant to the particular circumstances of the caseat bar. Effectively, then, my agreement with the Em-ployer fully comports with my obligation to adhere toBoard pronouncements.The circumstances that exist herein dictate a departurefrom Judge Stone's recommendation. Those circum-stances are:(1) The Woolworth versus Ogle issue was neither litigat-ed nor actually, or necessarily, determined in any priorproceeding.I recognize the doctrine of res judicata applies toBoard proceedings. Laborers Local 282 (Millstone Con-struction), 236 NLRB 621, 623 (1978). Board findings andconclusions in an unfair labor practice case may not berelitigated in the subsequent backpay proceeding, Brown& Root, Inc., 132 NLRB 486, 492 (1961), enfd. 311 F.2d447, 451 (8th Cir. 1963).No evidence was presented to me to show that anyparty, even attempted earlier to litigate the issue of themethod to be used to establish the scope of the make-whole remedy. The dispute concerning which formula isappropriate first became an issue for litigation in the in-stant supplemental proceeding. There has been no previ-ous adjudication of the formula issue. Accordingly, nei-ther the Board nor circuit court was required to assessthe merits of the competing parties' positions on thatissue.As earlier noted, both the Board's Decision and Orderunderlying the instant backpay proceeding and the cir-cuit court enforcement order are mute regarding the for-mula for computation of amounts due the discriminatees.This silence tends to show that the issue before me wasnot actually determined. 214DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDI also find resolution of the formula issue was not nec-essary to a decision in the underlying unfair labor prac-tice proceeding. There, the Board was concerned withwhether the Employer engaged in the unfair labor prac-tices found by Judge Stone. Although Judge Stone citedWoolworth, his reference was not essential to the Board'sjudgment regarding the merits of his findings and conclu-sions on the substantive issues. The very function of theinstant supplemental proceeding is to maintain the dis-tinction between compliance issues from those involvingculpability for violations of the Act.I conclude that the scenario described above makes itreasonable to find that the Woolworth versus Ogle issuehas not been preempted from resolution at this stage ofthe case. See NLRB v. Master Slack, 773 F.2d 77, 81 (6thCir. 1985); Marlene Industries Corp. v. NLRB, 712 F.2d1011, 1015-1016 (1983).(2) The nature of the underlying unfair labor practicescommands the application of Ogle, not Woolworth.The Ogle formula explicitly applies to situations where"the amounts due result from [the Employer's]. . repu-diation and failure to apply the terms of a collective-bar-gaining agreement." The Board described such a viola-tion as one "which does not involve cessation of employ-ment status or interim earnings that would in the courseof time reduce backpay." The Board concluded that insuch situations "a quarterly (Woolworth) computation isunnecessary and unwarranted."The above-quoted language of the Ogle decision showsthe Woolworth formula was not designed to make wholeemployees whose monetary losses result from their em-ployer's repudiation of collective-bargaining obligations.This is especially true where, as here, those employeesremain employed by the offending employer throughoutthe period for which backpay may be due.Some of Judge Stone's findings themselves provide im-pressive evidence that application of Woolworth to the in-stant case is erroneous. First, all monetary losses claimeddue were directly, and solely, caused by the Employer'sfailure to pay the unit employees transferred to Kenovawage rates established by the Employer's collective-bar-gaining agreement with the Union at Coal Grove.5Judge Stone found no "cessation of," or disruption in,the employment status of any bargaining unit employee.The Board independently did not make such a fmding.The General Counsel has made no such claim before me.Of the 33 discriminatees, 15 testified in these backpayproceedings. The testimony of each shows none sufferedany break in employment status. These two factors tendto show that the instant facts fit the remedial prerequisitefor application of Ogle.Finally, the applicable Board decisional authoritiesoverwhelmingly support the use of Ogle to make the re-quired computations in this case. In New B Mfg. Corp.,272 NLRB No. 99 (Sept. 28, 1984) (not reported inBoard volumes),6 the Board clearly and defmitively pre-5 The specification also claims sums due for the Employer's failure toadhere to the contractual holiday and vacation benefits6 Not published in bound volumes of Board decisions.scribed the conditions for application of Ogle and Wool-worth. The Board declared:With respect to those employees who have contin-ued to be employed at reduced wages and benefits,we shall direct the Respondent to make them wholeby paying to them the difference between the wagesand benefits which they have received and thosewhich they should have received under the terms ofthe Respondent's collective-bargaining agreementwith the Union. See Ogle. . . . With respect to anybargaining unit employees who may have been laid'off or terminated by the Respondent because of itscontinuation of its manufacturing operations, weshall require the Respondent to make them wholefor any loss of earnings by payment to them of asum of money equal to that which normally wouldhave been earned from the date of their unlawfullayoff or discharge to the date of Respondent's offerof reinstatement, less net earnings during suchperiod. The amount of backpay shall be computedin the manner established by the Board in F. W.Woolworth Co.. . . [New B Mfg.,] supra, slip op. 5-6.7The Board provided identical guidance for applicationof Ogle and Woolworth in Hedaya Bros., 277 NLRB 942(1985). There, the Board ordered a Woolworth backpaycomputation for an employee who had been discharged,and an Ogle computation for unilateral elimination ofholiday pay benefits to employees whose employment re-lationship had not been severed. (Hedaya, supra).5The Board's application of Ogle and Woolworth hasbeen substantially consistent through the years. PeteO'Dell & Sons Steel, 277 NLRB 1358 fn. 1 (1985); Bozzu-to's, Inc., 277 NLRB 977 (1985); Erin Mechanical Corp.,277 NLRB No. 49 (Nov. 12, 1985) (not reported inBoard volumes); Watonwan Hospital, 276 NLRB 826(1985); Neighborhood Roofing, 276 NLRB 861 fn. 3(1985); Dane County Dairy, 273 NLRB 1711 fn. 2 (1985);Watt Electric Co., 273 NLRB 655, 660 fn. 23 (1984), inwhich Ogle was used as a basis for computation ofamounts due because of reduced wage payments until adiscriminatory constructive discharge, at which pointWoolworth was used to compute backpay; Eagle ExpressCo., 273 NLRB 501, 503 (1984), in which Ogle was ap-plied to a unilateral failure to pay contractual wage ratesand cost-of-living increases; Henry Miller Spring Co., 273NLRB 472 fn. 4 (1984); Consumat Systems, 273 NLRB410 fn. 2 (1984), in which Ogle was used to remedy anunlawful withdrawal of recognition and refusal to sign acollective-bargaining agreement; McWhorter Trucking,273 NLRB 369 (1984); Atlas Glass & Mirror Co., 273NLRB 179, 181 (1984); S/S Research Corp., 272 NLRBNo. 151 fn. 3 (Nov. 2, 1984) (not reported in Board vol-7 In New B, the Woolworth computation was ordered to make wholeemployees whose employment status was affected by the employer's uni-lateral termination of manufactunng operations.8 The New B and Hedaya rules for application of the formulas are notnew. In Olympia Plastics Corp., 266 NLRB 519 fn, 4 (1983), Ogle was ap-plied to a refusal-to-bargain violation that, as herein, resulted in reducedwork to urut employees and applied Woolworth to compensate for moneylost because of an employer's unlawful discrimination. FORD BROS.215utiles) Nationwide Painting Co., 272 NLRB No. 128 (Oct.22, 1984) (not reported in Board volumes); Maislin Trans-port of Delaware, 272 NLRB No. 55, slip op. at 5 (Sept.25, 1984) (not reported in Board volumes); Truck & DockServices, 272 NLRB 592, 593 (1984); Lauren Mfg Co., 270NLRB 1307, 1309 (1984); European Parts Exchange, 270NLRB 1244 fn. 2 (1984); Contractors Excavating, 270NLRB 1189, 1192 fn. 6 (1984), factually analogous to theinstant case; Frontier Hotel, 270 NLRB 1142, 1145 (1984);Dane County Dairy, 269 NLRB 218, 222 (1984); E. G.Sprinkler Corp., 268 NLRB 1241 fn. 5 (1984); AmericanNavigation Co., 268 NLRB 426, 429 fn. 9 (1983) JohnMorrell & Co., 268 NLRB 304 (1983); Ross Crane RentalCorp., 267 NLRB 415, 417 (1983); Nabco Corp., 266NLRB 687, 696 (1983); Granite State Distributors, 266NLRB 457 fn, 2 (1983); Jolie Belts Co., 265 NLRB 1130,1131 (1982), in which Ogle was applied to remedy a dis-criminatory reduction in working hours (8(a)(3) viola-tion) in situations where employees suffered no cessationof employment status; Peter Poor Ambulance Service, 265NLRB 1119, 1124 fn. 4 (1982); Cutter Laboratories, 265NLRB 577, 579 (1982); Artim Transportation System, 264NLRB 139 fn. 2 (1982); Huttig Sash & Door Co., 263NLRB 1256, 1257 (1982), Ogle used to remedy 8(a)(1)violation involving withholding employee wage increasein situation in which there was no cessation of employ-ment status; Delano Hotel, 263 NLRB 1418 (1982); Rock-land Lake Manor, 263 NLRB 1062, 1071 fn. 38 (1982);Asbestos Workers Local 53 (Insul-Contractors), 262 NLRB934 fn. 2 (1982); Fitzpatrick Electric, 242 NLRB 739(1979); Western Boot & Shoe, 205 NLRB 999, 1007 fit 36(1973); Trade Mart, 204 NLRB 1, 5 fn. 5 (1973); Terri-Flex Products, 200 NLRB 3, 15 (1972); and ParamountPlastic Fabricators, 190 NLRB 170 (1971).9(3) The Board itself, in Ogle, established the precedentfor deviating from use of a clearly inappropriate backpayformula.The Board, in Ogle (183 NLRB at 683), wisely ob-served: "Notwithstanding that our original Decision andOrder . . . inadvertently specified that the Woolworthformula should be applied in computing the amounts dueemployees, it seems obvious and we find that the formulahas no application." The Board then reviewed the ration-ale for using Woolworth. Finally, the Board concludedthat "A quarterly computation is unnecessary and un-warranted," in factual situations analogous to Ogle. Thus,the Board effectively vacated its earlier original directive(Ogle, 149 NLRB 545, 547 fn. 8 (1964), enfd. 395 F.2d497 (6th Cir. 1967), cert. denied 389 U.S. 843) to com-pute backpay by the Woolworth formula.9 The General Counsel correctly cited Royal Contractors, 271 NLRBNo. 208 (Aug. 31, 1984) (not published in bound volumes of Board deci-sions) as the solitary exception to the manner in which the Board appliedOgle and Woolworth in the above-cited cases uncovered by my research.Royal contains a backpay remedy under Ogle for repudiation of contrac-tual wages and benefits and also discriminatory discharges. The Board'ssummary judgment decision did not explain its failure to order a Wool-worth computation of the backpay that resulted from the discharges. Inany event, I conclude the Board did not intend Royal Industrial tochange the earlier-used principles. My conclusion is based on the consist-ent application of those principles in the above-cited cases decided by theBoard after Royal Industrial.The original Ogle case involved even less impressivecircumstances than the instant case for deviation fromthe Woolworth computation. There, in salient part, theemployer was found guilty of an 8(a)(5) refusal to bar-gain when it failed to sign a collective-bargaining agree-ment that contained terms on which agreements hadbeen reached and refused to process grievances. TheBoard's trial examiner found the employer unlawfully re-fused to bargain. But he did not recommend make-wholeremedial relief for those violations. Instead, the Boarditself added the make-whole provisions as a remedy forthose violations. Despite this, in the backpay proceeding(183 NLRB 682) the Board later concluded (as notedabove) that Woolworth was "unnecessary and unwarrant-ed." In effect, the Board acted on reconsideration of theefficacy of the Woolworth formula to the circumstancespresent in Ogle.In contrast, I have earlier observed the Board has notat all explicitly addressed the formula-for-computationissue in the instant case. The current proceeding presentsthe Board its first opportunity to review the propriety ofJudge Stone's recommended backpay formula. In thiscontext, it is my obligation to make recommendations toassist the Board's review.The weight of applicable precedent leads me to con-clude that Judge Stone's reference to Woolworth is an in-advertent error in the circumstances of the instant case.The Board customarily has corrected such inadvertencesby making necessary amendments to the decisions of itsadministrative law judges, e.g., the following cases citedabove: Pete O'Dell & Sons, fn. 1; Dane County, 273NLRB 1711 fn. 2; Olympia Plastics, compare fit 4 at 519to 542; Consumat Systems; Truck & Dock Services; Euro-pean Parts Exchange; Granite State Distributors; JolieBelts; Delano Hotel; Huttig Sash; Asbestos Workers Local53; and Fitzpatrick Electric, fn. 1.The General Counsel cited International Harvester Co.,204 NLRB 710 (1973). There, the Board ordered back-pay computation pursuant to Woolworth to remedy impo-sition of discriminatory job assignments and denial ofwork opportunities and training. The General Counselargues the unlawful discriminatory conduct in Interna-tional Harvester is analogous to the 8(a)(3) violations inthe instant case. I disagree. I find International Harvestermaterially distinguishable. In that case, the 8(a)(3) viola-tion was based on clear and convincing evidence of un-lawful discriminatory motivation. The instant 8(a)(3) vio-lations flow, instead, from the Employer's unilateral re-pudiation of its collective-bargaining obligations. JudgeStone's conclusions of law regarding the 8(a)(3) violationreflect this. Thus, Judge Stone concluded that it was thetransfer to Kenova that constituted the 8(a)(3) violation.(Conclusion of Law 4.) The extensive Board precedentcited above convinces me that the Ogle formula is to beused to make whole employees who suffer monetarylosses from their employer's misconduct of the typepresent in this case.On the foregoing I find the backpay due in the instantcase should be computed in the manner prescribed in 216DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOgle, with interest as set forth in Florida Steel Corp., 231NLRB 651 (1977)."B. Identification of Discriminatees1. The factsThe backpay specification claims Ellis Davis, TexDevore, Glenn Hopper, Fred Mann, Donald Rambo, andClayton Wheeler are entitled to backpay. Judge Stoneexpressly identified these individuals among those em-ployees who were transferred to Kenova. Specifically,Judge Stone found these six employees were employedat Kenova at rates of pay less than the applicable CoalGrove contractual rates."Judge Stone did not explain the precise basis for hisfinding that these six employees had been transferred toKenova. Also, Judge Stone's decision contains no factsthat trace the employment history of these employeesduring the backpay period.12At the instant hearing, the parties stipulated that: F.Mann actually did not transfer to Kenova; E. Davis wastransferred, but returned to Coal Grove on 1 October1980. His transfer to Kenova was only of 1-day duration;T. Devore and D. Rambo were transferred, but returnedto Coal Grove on 2 October 1980. Their transfers toKenova were of 2 days' duration; G. Hopper was trans-ferred, but returned to Coal Grove on 6 October 1980;and C Wheeler was transferred, but returned to CoalGrove on 13 October 1980.The Employer asserts these facts show these six discri-minatees are indistinguishable from 13 unit employeeswho were never transferred to Kenova. Neither theBoard nor Judge Stone found any of those 13 to be a dis-criminatee. None of them is named as a potential back-pay beneficiary in the instant proceeding."The General Counsel theorizes that Davis, Devore,Hopper, Mann, Rambo, and Wheeler are entitled to bemade whole for the value of diminished work opportuni-ties caused by the transfer of work. Accordingly, thebackpay claimed for these employees covers the entiretime the transferred work remained at Kenova, withoutregard to the fact these discriminatees either actually didnot transfer to Kenova or returned to Coal Grove short-ly after the transfer.Natalie B. Morton, the Regional Office field examinerwho prepared the instant specification, explained back-pay is claimed for these six employees because "theBoard's Order, as enforced, specifically finds that thetransfer of work from Coal Grove to Kenova was a [sic]specific and separate violation of the Act." (Tr. 196.)Also, paragraph 1(b) of the specification asserts the ter-mination date for the backpay period corresponds to the10 See generally Isis Plumbing Co., 138 NLRB 716 (1962)11 Judge Stone included the names of these six employees again in hisrecommended make-whole order. The Board also included these six indi-viduals' names in its revised notice to employees Thus, these six employ-ees were identified as being entitled to be made whole for monetarylosses incurred from the failure to pay the Coal Grove wage rates.12 The parties agree the backpay period runs from 28 September 1980to 1 June 1982 This encompasses 87 weeks13 Judge Stone found the bargaining unit consisted of 47 employees,the 34 transferees to Kenova, plus the 13 who remained at Coal Grove atall timesdate the transferred bargaining unit work was returned toCoal Grove.Morton engaged in a herculean, but (as the GeneralCounsel admits) imperfect, effort to reconstruct the as-signment process during the backpay period by seniorityas required in the Coal Grove collective-bargainingagreement. Thus, Morton reconstructed the assignmentprocess by first reestablishing a single seniority roster ofall unit employees regardless of whether their workdomicile was Coal Grove or Kenova. Then, Morton as-signed the most lucrative unit work actually performedduring the backpay period to the unit employees, in se-niority order, on a weekly basis." Morton next factoredin other relevant information and engaged in a ratherelaborate and complex computerized backpay analysis."The evidence directly relevant to the issue under con-sideration, but not yet reported, is sparse. It was present-ed by Morton, Rambo, Wheeler, and Mann. That evi-dence is summarized as follows.Morton testified that each of the six discriminatees indispute worked under the Employer's collective-bargain-ing agreement with the Union while at Coal Groveduring the backpay period, except for the limited timeeach spent at Kenova. Further, Morton testified that allsix employees received the wages and other benefits con-tained in the Coal Grove contract." Morton also testi-fied that the Employer applied the Coal Grove collec-tive-bargaining agreement to these 6 discriminatees inprecisely the same manner as it did to the 13 employeeswho had remained at Coal Grove.Rambo and Wheeler testified as the General Counsel'switnesses. Each confirmed the brevity of his tenure atKenova and presented the amounts of his interim earn-ings Each presented additional testimony apparently de-signed to show that the transfer of work to Kenova di-minished his work opportunities at Coal Grove duringthe backpay period. Thus, Rambo testified he had beenlaid off an unspecified length of time after he returned toCoal Grove from his 2-day transfer to Kenova. Rambothen bid for, and worked on, a so-called dedicated truckroute."Wheeler testified that he "was making substantiallyless" during his approximately 2 weeks at Kenova. Alsohe testified he had "substantially less" work at CoalGrove after his return from, than before his transfer to,14 In actual practice, employees bid for jobs in seniority order on adaily basis.I find it unnecessary to fully descnbe the process m this decision.Morton described her activity during direct examination. (Tr. 42-62.)16 In fact, certain contractual increases were not implemented in 1981.A separate unfair labor practice proceeding, 272 NLRB 1222 (1984),ensued. There, the Board found the Employer unlawfully refused to bar-gain by its unilateral discontinuance of compliance With the Coal Grovecontractlial workweek guarantee and failure to implement contractualwage increases between 16 May 1981 and 8 May 1982 The Board'smake-whole remedy in that case currently is pending before the US.Court of Appeals for the Sixth Circuit. The backpay that may be due anyof the six disputed employees under the Board's Order in 272 NLRB1222, of course, is excluded from the instant specification.17 No party disputes that an employee who bids successfully for adedicated run precludes selection of work by seniority. In fact, Mortondid not integrate the impact of dedicated runs when making her backpaycalculations FORD BROS.217Kenova. The record shows Wheeler had been laid offfor 11 weeks in 1981.The Employer contends Davis, Devore, Hopper,Mann, Rambo, and Wheeler are improperly included aspotential recipients of backpay. The Employer claims nobackpay is due any of these individuals. Two principalreasons are given: (1) they are, in effect, in the same po-sition as the 13 unit employees who were never trans-ferred to Kenova; and (2) there is no record evidence tosupport the General Counsel's theory that the six em-ployees in dispute are entitled to compensation for lostwork opportunities.Mann testified on behalf of the Employer. Mann ex-plained that jobs were assigned on a daily basis in senior-ity order the day before a job was scheduled to be per-formed. If an employee was unavailable for work (e.g.,illness or vacation), job assignments were offered to thenext most senior employee.Mann contradicted Morton's major assumption thatthe most senior employees would perform the most lu-crative assignments. Mann explained that both the mostsenior and second most senior employees frequently ac-cepted a particular assignment that was not the most lu-crative. Mann testified that the most senior employeesometimes accepted assignment to less lucrative jobs forpersonal reasons such as satisfying a desire to eliminateor reduce the frequency that employee was required tomake overnight trips. Mann was unchallenged in this tes-timony.Finally, Mann, in generalized testimony, claimed"there wasn't much difference" in his job at Coal Grovebefore and after the transfer of work•that his take homepay was less in 1982•and that he might have moved upone position on the seniority list during the backpayperiod.2. AnalysisThe General Counsel's claim for backpay on behalf ofthe six disputed employees is appealing•but only super-ficially. At first glance, these six employees appear enti-tled to share a backpay award in the manner the GeneralCounsel contends First, the Board's Order, as enforced,explicitly identifies each as a discriminatee. Second, theGeneral Counsel's backpay claim for lost work conceiv-ably could comprise a valid basis for a monetary award.But this is true only if the evidence supports such pay-ment as a necessary ingredient of making any, or all, ofthese employees whole; and if the evidence demonstratesthe validity of the formula used for computation.I conclude the General Counsel's reliance on theBoard's inclusion of these employees as persons entitledto backpay is misplaced. The evidence does not supporta conclusion that Davis, Devore, Hopper, Mann, Rambo,and Wheeler are entitled to backpay encompassing thefun time the bargaining unit work remained at Kenova.The Board's explicit inclusion of their names as discri-minatees does not dispose of the instant issue. Such inclu-sion, in the particular circumstances of this case, merelyidentifies these persons as Members of a group who maybe entitled to receive the benefit of the Board's make-whole remedy. The breadth, scope, and application ofthat remedy is expressly the purpose of this supplementalproceeding.My conclusions are derived from the following:(a)The record shows it is inaccurate to claim Mann isproperly, includable as a discriminatee. Facts, not adducedduring the underlying unfair labor practice hearing,show he never left Coal Grove. Clearly, Mann previous-ly was identified as a discriminatee without the benefit ofall the relevant facts. I shall recommend appropriate cor-rective action.(b)The record contains insufficient evidence of lost workopportunities to Davis, Devore, Hopper, Rambo, and Wheel-er after their return to Coal Grove. The lost-work theoryis predicated on an assumption that the most lucrativejobs are performed by the most senior employees. I con-clude the record as a whole reflects that assumption isnot warranted.Wheeler presented the strongest evidence favoring theGeneral Counsel's position. However, I find Wheeler'stestimony not probative. Wheeler's claim of substantialreductions in wages at Kenova and work opportunitiesafter return to Coal Grove is attributable to his 11-weeklayoff." The record contains no documentary evidenceby which the claimed diminished work opportunities canbe traced to the transfer of unit work to Kenova. Thiscontext, in concert with other relevant evidence to bediscussed below, makes it exceedingly difficult (if notvirtually impossible) to adopt the presumption implicit inthe General Counsel's theory that all wage and work op-portunity reductions suffered by unit employees duringthe time unit work was at Kenova were caused by theunfair labor practices that gave rise to this backpay hear-ing.Rambo's testimony, likewise, does not serve to supportthe validity of the General Counsel's assumptions. Therecord shows a reduction in Rambo's income during thebackpay period. However, his testimony that he was asuccessful bidder on a dedicated route leaves question-able the extent to which his diminished income may beascribed to voluntary choice rather than to the unlawfultransfer of work to Kenova. I can find no evidence inthis record to resolve this question. As earlier noted, therecord shows that the General Counsel's reconstructionof work assignments did not reflect the effect of bids fordedicated routes.Mann directly contradicted the assumption that themost senior employees received the most lucrative as-signments. This refutation occurred when he explainedthe most senior employees commonly bid for jobs ongrounds of personal convenience rather than financialreward. Mann's testimony is unrefuted in this regard.The totality of evidence described above persuades methat the lost-work theory is invalid both as a measure ofbackpay and identification of individuals entitled to suchan award. I have considered the able, conscientious, andmeticulous manner by which Morton prepared the speci-fication. It was compiled from work actually performedduring the backpay period. Nonetheless, I find the basic18 No party or pleading alleges that the layoff constituted an unfairlabor practice or was in any way connected to the unlawful transfer ofunit work to Kenova. 218DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpremise of those computations is flawed. The evidence inthis record casts such serious doubt on the validity of theunderlying assumptions as to lead me to conclude thatthe lost-work theory does not provide an accurate meas-ure of backpay liability.On the foregoing, I find that Mann should not be iden-tified as a backpay recipient; and Davis, Devore,Hopper, Rambo, and Wheeler are discriminatees entitledto backpay only to the extent of any monetary loss eachmay have incurred during the time Kenova was his workdomicile.C. The Appropriate FormulaMy obligation is to determine the most accuratemethod of calculating the backpay period. J. S. AlbericiConstruction Co., 249 NLRB 751 (1980); American Mfg.Co., 167 NLRB 520 (1967). This obligation is coupledwith the fundamental notion that uncertainties will be as-sessed against the wrongdoer. NLRB v. Miami Coca-ColaBottling Co., 360 F.2d 569 (5th Cir. 1966). Accordingly, Ihave considered the formulas and calculations proposedby the General Counsel and the Employer with theseprinciples in mind.19The General Counsel proposes use of a conventionalformula. Specifically, the General Counsel used thefourth formula prescribed in the Board's CasehandlingManual, Part Three, Compliance Proceedings, Section10544. Nevertheless, I conclude the General Counsel'sformula is not the appropriate one to use in all the cir-cumstances of this case. That formula is among fourgross backpay formulas suggested in the Board's Compli-ance Manual, Section 10536 et seq.Normally, the first two formulas are not used in situa-tions in which the backpay period is of long durationand the employer's business is seasonal. I find the instant87-week backpay period a factor that the General Coun-sel asserts tends to disqualify the use of the first two for-mulas in this case. Also, I find the evidence supports theGeneral Counsel's uncontradicted contention that theEmployer's work was seasonal. Specifically, employee I.Smith credibly testified that work slowed down duringthe summer of 1980; and documents in the record show anotable drop in actual earnings among the discriminateeswhen a comparison is made of their third and secondquarter 1980 earnings. (Compare "Actual pay" columns,G.C. EXh. 7 and R. Exh. 2 for Carr, Davis, Devore,Dotson, Howard, McGinnis, Menshouse, Montavon, C.Napier, L. Napier, Rambo, Riffe, Robinson, Ross, K. R.Spears, I. Smith, Sparks, Spears, Stover, Truesdell, andWheeler.)The third formula is based on earnings of employeeswho did work before the unfair labor practices andduring the backpay period that was similar in content,rate, and most conditions to the discriminatees. I agreewith the General Counsel that the split of the bargainingunit between Kenova and Coal Grove creates a majorimpediment to application of the third formula to thecase at bar.19 I have considered every bit of evidence and argument of counsel,although not each is described or discussed. Omitted material is deemedirrelevant, superfluous, or not highly probative.The fourth formula normally is designed for use when"Use of the other formulas . . . is not possible or appro-priate" (Compliance Manual, Sec. 10544.2 (b)). The Gen-eral Counsel concedes the formula in the specification isimperfect, but argues the fourth formula is clearly the"most adoptable to the instant case." (G,C. Br. 7.) TheEmployer contends the General Counsel's formula ig-nores available historic factual data and is improperlyand, in an unprecedented manner, based on hypotheticalforecasts. In essence, the Employer proposes an alternatemethod of computation that it claims results in legitimatepredictions based on preexisting factual data.I agree that the General Counsel's use of the fourthformula is unwarranted in the instant case. I find an in-surmountable obstacle to approval of the General Coun-sel's proposed formula. The formula's appropriatenessdepends on the accuracy of the General Counsel's proc-ess of "reconstruction" of job assignments during thebackpay period. In turn, whether the reconstructionprocess was accurate requires a finding that there is va-lidity to the General Counsel's assumption that the mostlucrative jobs went to the most senior employees. I havefound the General Counsel's assumption is invalid be-cause it is not supported by the record as a whole. Thisfinding, in my view, tends to render the General Coun-sel's formula sufficiently speculative and conjectural as torequire its rejection.Despite my earlier observation that the length of thebackpay period and seasonal nature of the Employer'soperation lends some support to the General Counsel'srejection of the first two formulas, I am persuaded thatthe erroneous assumption on which the General Counselproceeded to use the fourth formula overrides whateverfactors and criteria would otherwise have made use ofthe first formula inappropriate in this case.The Employer proposes a formula that utilizes histori-cal information favored by the first two formulas. TheEmployer claims its formula is "simple, straightforwardand traditional," being based on a comparison of a discri-minatee's gross earnings during the backpay period withthe same individuals' gross earnings during the calendarquarter immediately preceding the unfair labor practices,extrapolated to the backpay period and adjusted to re-flect required contractual increases in compensation.My task is to recommend a realistic, fair, and equitablemethod for making whole those discriminatees entitled tobackpay. In my view, there is sufficient available evi-dence in this record to use the discriminatees' actual his-torical earnings, adjusted to reflect necessary and appro-priate changes during the backpay period. The Board hasdeclared an actual earnings formula is "the most fair,suitable, and equitable formula to employ," in the ab-sence of special circumstances. See, e.g., Chef NathanSez Eat Here, 201 NLRB 343, 345 (1973).I conclude the Employer's proposal most closely ap-proximates the Board's make-whole principles. That pro-posal, like the first formula, utilizes actual earnings andemanates from the discriminatees' employment history.But it is deficient in one respect. The formula does notutilize a representative work period to make the pre-unfair labor practice gross backpay computation. In BaseExtrapo-earningslation (-)extrapolat- factoreded toat 1.077backpay(grossperiodbackpay)ActualActualNameearnings Earnings1980/21980/3Actual (=--)interimearnings"InterimEx-pensesNet sumdueDiffer-enceFORD BROS.219effect, the Employer preserves the advantage of its slowbusiness season by using the third quarter 1980 earningsas the base computation for each of the discriminatees.The resultant net backpay cannot fairly reflect the mostaccurate sum required for a complete remedy.I have earlier explicitly identified the names of discri-minatees whose third quarter 1980 earnings were notablyless than for the second quarter 1980. Employee I.Smith's testimony attributes that condition to the season-al slowdown. I can find no evidence or persuasive argu-ment by which the Employer seeks to otherwise explainthe earnings differences. Where, as here, there are uncer-tainties such as the impact of business fluctuations, theywill be assessed against the wrongdoer. NLRB v. MiamiCoca-Cola Bottling Co., supra. On the state of this record,I find it necessary to adjust the Employer's formula sothat gross backpay will be based on second quarter 1980actual earnings for some of the discriminatees (see G.C.Exh. 7). This adjustment is based on my presumptionthat their lesser third quarter 1980 earnings were due toseasonal conditions.2•On all the foregoing, I find the most appropriate for-mula for backpay computation is one that uses the actualearnings either for second or third quarter 1980 (deter-mined according to the criteria discussed immediatelyabove), as its base. That amount first will be extrapolatedto the 87-week backpay period. Then, the resulting sumwill be adjusted by a factor of 1.07721 to account for re-quired contractual compensation increases.22 The result-ing sums will comprise the gross backpay, from whichwill be deducted actual interim earnings during the back-pay period. The difference, if any, plus interim ex-penses,23 will constitute the net amount due.2424 In my view, the adjustment wiil provide a more representativeperiod than the Employer proposes on which to compute backpay for theaffected discriminatees. The' records show a few chscriminatees earnedmore during third quarter 1980 than the previous calendar quarter. Forthem, I adopt the Employer's proposal to use third quarter earnings as acomputation base. The earnings increases during the slowdown periodremain unexplained on the record. However, I consider the Employer'suse of those increased sums in its proposed formula tantamount to an ad-mission that those earnings actually are representative.22 Undisputed by the General Counsel.22 Various other adjustments used by the General Counsel are deemedunnecessary. I find they are encompassed by implication by my findingOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, Ford Brothers, Inc., Kenova, WestVirginia, its officers, agents, successors, and assigns shallmake whole the individuals listed below by paying tothem the sums set opposite their names. The amountsdue each discriminatee shall be paid with interest com-puted in the manner prescribed in Florida Steel Corp., 231NLRB 651 (1977).26Burd, Leslie$ 8,654.41Carr, Glenn9,916.53Devore, Tex34.50Dickerson, Homer2,596.51Dotson, Boyce108.52Holbrook, Donald61.50Howard, Donald230.77Menshouse, George970.88Montavon, Harold63.96Napier, Elmer6,906.63Napier, Lester2,143.80Rambo, Donald117.36Riffe, William22,303.91Ross, Robert572.18Skeens, Kenneth R.710.89Sparks, Harry4,750.46Stover, William4,488.31Truesdell, Hancel8,921.87Ward, Thomas7,724.77Total$81,277.76that it is Ogle, rather than Woolworth, which governs computation of theremedy in this case.23 The Employer has admitted the allegations contained in par. 1(1) ofthe second amended backpay specification. I find the Employer liable forreimbursement of such expenses that were incurred by reason of the un-lawful transfer to Kenova.24 The computations pursuant to this formula are contained in the at-tached Appendix.25 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.26 See generally Isis Plumbing Co., 138 NLRB 716 (1962).APPENDIX4Burd, Leslie'N.A.$7,202.34$48,015.60$51,712.80$43.058.39$8,654.410$8,654.41Carr, Glenn$7,355.44N.A.48,903.1852,668.7244,892.397,776.33$2,140.209,916.53Davis, Ellis7,783.98N.A.51,893.4655,889.2658,530.51dNone0NoneDevore, Tex8,142.74N.A.54,285.2058,465.1753,460.44034.50034.50Dickerson, HomerN.A.7,013.6246,757.4050,357.7247,761.212,596.5102,596.51Dotson, Boyce6,491.60N.A.43,277.5546,609.9246,501.40108.520108.52Grim, Harold (WilliamY7,105.68N.A.g18,948.4820,407.51"22,247.83None0NoneHamilton, CarliNoneNoneNoneNone22,749.56None0None 220DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAPPENDIXa-ContinuedBaseExtrapo-earningslation (-)ActualActualActual (=)Interimextrapolat- factoredDiffer-Net sumNameearnings Earningsed toat 1.077interimenceEx-due1980/21980/3earningsbpensesbackpay(grossperiodbackpay)Holbrook, Donald'Hopper, GlenHoward, DonaldMann, FredMcGinnis, JamesMenshouse, GeorgeMontavon, HaroldNapier, ChesterNapier, ElmerNapier, LesterRambo, DonaldRife, WilliamRobinson, (Robert) DeanRoss, RobertSkeens, Kenneth RSkeens, Kenneth L.'Smith, IvanSmith, Robert'Sparks, HarrySpears, CharlesStover, WilliamThomas, JohniTruesdell, HancelWard, ThomasWheeler, ClaytonTotal"The appendix contains the name of each individual for whom backpay is claimed in the second amended backpay specification.Footnotes recapitulate my fmdings and disposition of the issues. All members are expressed in United States dollars and cents.k The total of actual interim earnings as appear on G.C. Exh. 7 and R. Exh 2 Also, refer to stipulation (G.C. Exh. 9).C Not applicable.d At Kenova only 2 days. In any event, interim earnings exceeded gross pay.e Actual difference is 5004.73. At Kenova only 3 days. Weekly difference is 57.53 (5004.73 • 87 wks.). Daily difference is 11.50(57.50 • 5).'Employer concurs in use of 2d quarter. Discriminatee on sick leave during 3d quarter.g Adjusted to reflect sick leave.k Second amended backpay specification shows total interim earnings were 22,329.08. Discrepancy is irrelevant. Earningsexceeded gross backpay.'Adjusted by Employer to reflect sickness, resignation, and retirement. Unchallenged by the General Counsel because adjustmentformula unknown. I accept adjustments. Other Employer computations are accurate. Records on which adjustments are based wereavailable in hearing room or could have been readily procured. Also see fn. 8, second amended backpay specification.' Resigned 30 April 1981. No 2d quarter 1980 earnings available.k At Kenova only 7 days. In any event, interim earnings exceeded gross backpay.'Actual difference is 6,964.70, but did not transfer to Kenova.Actual difference 17,016.26. At Kenova only 3 days. Weekly difference is 195.58 (17,016.26 † 87 wks.). Daily difference is39.12 (195.58 † 5).n Actual difference 17,152.53. At Kenova only 14 days. Weekly difference is 197.15 (17,152.53 † 87 wks.). Daily difference is39.43 (197.15 † 5).N.A.332.42803.37865.233,073.62None61.5061.50N.A.2,464.2516,428.2017,693.1726,454.52bNone0None2,075.83N.A.13,838.9414,904.5324,418.67None230.77230.77N.A.7,847.7952,318.6056,347.1349,382.43None0None6,024.57N.A.40,164.0043,256.6346,589.98None0None3,025.61N.A.20,170.8321,726.1626,033.83None970.88970.88676.15N.A.4,507.694,854.7813,100.50None63.9663.965,917.46N.A.39,449.9342,487.5848,087.49None0NoneN.A.7,503.6050,024.0053,875.8548,217.675,658.181,248.456,906.637,821.52N.A.52,143.7356,158.7954,014.992,143.8002,143.806,382.59N.A.42,550.8145,827.2328,810.97m117.360117.364,400.78N.A.29,338.6831,597.769,293.8522,303.91022,303.9127782.52N.A.18,550.2319,978.5926,968.60None0None5,448.33N.A.36,322.3839,119.2039,117.741.46570.72572.186,204.54N.A.41,363.8144,548.8244,265.97282.85428.04710.89N.A.418.80802.70864.511,571.79None0None4,627.80N.A.30,852.1333,227.7733,952.40None0None3,365.35N.A.17,387,5918,726.4320,694.66None0None4,967.60N.A.33,117.5035,667.5531,617.374,050.18700.284,750.462,264.27N.A.15,095.2116,257.5428,510.41None0None6,766.59N.A.45,110.8348,584.4044,738.113,846.25642.064,488.31N.A.269.611,572.731,693.8312,563.84None0None7,459.95N.A.49,733.2553,562.7146,245.997,316.721,605.158,921.87N.A.8,511.5956,744.0061,113.8953,389.127,724.7707,724.777,877.77N.A.52,518.7356,562.6739,410.14"552.020None$81,277.76